        Case 7:19-cv-07577-KMK Document 17 Filed 08/19/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PharmacyChecker.com LLC,                     Civil Action No. 7:19-cv-07577-KMK

                       Plaintiff,            PLAINTIFF’S NOTICE OF MOTION
                                             AND MOTION FOR PRELIMINARY
             vs.
                                             INJUNCTION
National Association of Boards of            Judge Kenneth M. Karas
Pharmacy, Alliance for Safe Online           Magistrate Judge Paul E. Davison
Pharmacies, Center for Safe Internet
Pharmacies Ltd., LegitScript LLC, and        ORAL ARGUMENT REQUESTED
Partnership for Safe Medicines, Inc.,

                       Defendants.


      PLEASE TAKE NOTICE that upon the Memorandum of Law in Support of

Plaintiff’s Motion for Preliminary Injunction, dated August 14, 2019; the Declaration

of Aaron Gott and exhibits thereto, the Affidavit of Tod Cooperman and upon all the

papers and proceedings had herein, plaintiff PharmacyChecker.com LLC will move

this Court, before the Honorable Kenneth M. Karas, at the United States Courthouse

for the Southern District of New York, White Plains Division, located at 300

Quarropas Street, White Plains, New York 10601 on a date and at a time to be

designated by the Court, for an Order under 15 U.S.C. § 26 and Fed. R. Civ. P. 65, on

the grounds set forth in the memorandum of law.

                                    CONCLUSION

      For all of the foregoing reasons, as well as the reasons stated and authorities

cited in the accompanying memorandum in support of this motion and its exhibits,

plaintiff’s motion should be granted.




                                         1
      Case 7:19-cv-07577-KMK Document 17 Filed 08/19/19 Page 2 of 2



DATED: August 14, 2019                 By:
                                                   S/Alexandra Shear
                                                    Alexandra Shear
                                       Alexandra Shear
                                       BONA LAW PC
                                       The Seagram Building
                                       375 Park Ave #2607
                                       New York, NY 10152
                                       (212) 634-6861
                                       alex.shear@bonalawpc.com

                                       Aaron Gott
                                       Jarod Bona
                                       BONA LAW PC
                                       4275 Executive Square, Suite 200
                                       La Jolla, CA 92037
                                       (858) 964-4589
                                       aaron.gott@bonalawpc.com
                                       jarod.bona@bonalawpc.com

                                       Counsel for Plaintiff




                                   2
